Citation Nr: 1727602	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and cervical spondylosis ("neck condition").

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and chronic depressive/anxiety disorder.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, a transcript of which has been prepared and associated with the claims file.  

In November 2014 and January 2016, the Board remanded this case for additional development, to include providing the Veteran with VA examinations in order to obtain etiology opinions regarding his claimed conditions and obtaining outstanding records.

The issues of entitlement to service connection for an acquired psychiatric disorder and a headache disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a neck condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a neck condition, diagnosed as degenerative disc disease and cervical spondylosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of a July 2007 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment and personnel records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  As noted above, the Board remanded this case in January 2016, in part, to obtain any outstanding VA treatment records dated from January 2015 to the present, to obtain service personnel records, to obtain any outstanding in-service hospitalization and/or mental health records, and to give the Veteran the opportunity to identify and/or submit any outstanding evidence relevant to his claim.  As directed by the Board, the AOJ obtained VA treatment records dated from 2015, obtained the Veteran's complete service personnel records, and sent a letter to the Veteran requesting that he identify and/or submit any additional evidence.  Additionally, the AOJ requested records of any in-service hospitalizations and/or mental health treatment at Fort Jackson, South Carolina from November 1970 to April 1971; however, in May 2016, the AOJ was informed that no such records were located.  The Veteran was informed of this fact in an August 2016 letter, and he was offered the opportunity to submit any such records in his possession.  In light of the foregoing, the Board finds that there has been substantial compliance with its January 2016 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent a VA examination to evaluate his neck condition in September 2015, and an addendum report was obtained in August 2016.  The Board finds that, when taken together, the VA examination reports and opinions are adequate to evaluate the Veteran's claim because the conclusions are based on a clinical evaluation, interview of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the August 2016 examination report substantially complies with its January 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As directed by the Board, the examiner reviewed the claims file and provided an adequate rationale for the negative nexus opinion, which took into account the Veteran's lay statements.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before undersigned in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in two subsequent remands, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo VA examinations in order to obtain medical opinions regarding the nature and etiology of the Veteran's claimed conditions.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a neck condition, which he contends is related to an in-service neck injury.

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In determining whether statements submitted by a claimant are credible, the Board may consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 91997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinksi, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

B. Factual Background

The Veteran contends that service connection is warranted for a neck condition.  He asserts that he originally injured his neck during training when he landed on his head.  See, e.g. November 2014 VA Treatment Record.  He contends that he has had recurrent neck pain since his injury.  See September 2014 Hearing Transcript; October 2009 VA 9.  

On April 9, 1971, the Veteran reported that he fell on his cervical spine the day before.  X-rays were negative.  An April 22, 1971, service treatment record shows that the Veteran was "O.K. for airborne school."  On April 23, 1971, the Veteran signed a statement indicating that there had not been a change in his physical condition since his last physical examination.  During an April 29, 1971, examination for airborne school, the Veteran reported a neck injury while in training.  He indicated that he had occasional stiffness.  On the corresponding examination report, the Veteran's neck and spine were evaluated as clinically normal, and he was found qualified for airborne school.  During a March 1972 discharge examination, the Veteran reported a history of head injury, but he denied swollen or painful joints and joint deformity.  On the corresponding examination report, the Veteran's neck and spine were evaluated as clinically normal.  

Post-service, an August 2001 private treatment record shows that the Veteran endorsed arthritis in his knees during a review of systems, but he denied other joint pain.  A March 2004 private treatment record shows that the Veteran reported "severe chronic lumbar pain."  Subsequent follow-up private treatment records dated in June 2004, September 2004, December 2004, March 2005, and June 2005 reveal that the Veteran reported lumbar pain and spasms, but he did not mention cervical or neck pain.

A January 2005 SSA disability evaluation report shows that the Veteran reported a medical history of degenerative disc disease in his lower back and knees, and he reported currently experiencing "significant pain in his knees, back, ankles, and hips."  

An August 2005 private treatment record shows that the Veteran reported lumbar spasms and tenderness, but he did not mention cervical or neck pain.  

An August 2006 private treatment record shows complaints of neck pain since a fall a month earlier.  X-rays of the cervical spine showed "significant C5-C6 degenerative disc disease" and less severe degenerative disc disease at C4-C5.  The Veteran was diagnosed with degenerative cervical disc disease.  

A March 2007 VA new patient treatment record shows that the Veteran reported a primary medical history of chronic lower back pain; however, he denied neck pain.  During an April 2007 VA psychiatry initial assessment, the Veteran reported "frequent and severe pain in his back, knees, ankles, hips, and elbows."  

A February 2008 VA treatment record shows that the Veteran reported chronic pain in his neck.  He reported intermittent, severe muscle spasms in his neck since an injury in 1970 when he was "body slammed."  An August 2008 VA treatment record shows that the Veteran reported a long history of intermittent neck pain since an injury in active service in 1971.  An October 2009 VA treatment record shows that the Veteran reported chronic neck pain since he was slammed head first into the ground in 1970.  A July 2010 VA treatment record shows diagnoses of degenerative disc disease and cervical spondylosis.  A November 2014 VA treatment record shows that the Veteran reported neck pain since an injury in 1970 while on active duty.  He reported that during a training exercise he was slammed head first into the ground and that he was carried off in a stretcher.  

In November 2014, the Board remanded this case in order to afford the Veteran a VA examination with opinion regarding the etiology of his current neck condition.  The Veteran was examined in September 2015.  The Veteran reported that he suffered a neck injury in early 1971 during training and that he was treated with pain pills.  He indicated that x-rays were normal, so he resumed normal duty after a couple of days of light duty.  He reported that after discharge, he saw several civilian doctors for neck pain and that the pain got progressively worse between 2006 and 2008 when he started VA medical treatment.  He indicated that the pain was constant and that he used Tylenol as needed.  The examiner indicated that the Veteran's diagnosed cervical conditions were spondylosis lower cervical spine and degenerative disc disease and cervical spondylosis.  

After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's current cervical condition was less likely than not related to the claimed in-service injury.  The examiner's rationale was that "[t]here is NO objective evidence of claimed condition onset in military service or shortly after discharge from military service." (emphasis in original).  The examiner also noted that "[m]any years after discharge from military service on 8/8/2008 [the Veteran] was diagnosed with spondylosis lower cervical spine; natural aging process at age 55, [and] this has progressed to current degenerative disc disease and cervical spondylosis confirmed by imaging 8/19/2009."  

In January 2016, the Board found that an addendum opinion was needed in order to determine whether the Veteran's current neck condition is related to the injury sustained during his active military duty.  

Thereafter, in August 2016, the Veteran's claims file was forwarded to the September 2015 examiner for an addendum opinion.  After reviewing the claims file, to include the Veteran's lay statements, the examiner again opined that it was less likely than not that the Veteran's currently diagnosed neck condition had its onset in service or was otherwise related to an in-service disease, event, or injury, to include the Veteran's reports of landing on his head during a training accident.  

The examiner acknowledged that the Veteran's in-service neck injury is supported by his service treatment records, but the examiner noted that the Veteran also reported that he was evaluated and treated with pain pills and that x-rays were normal.  The examiner noted that there were no residuals from the injury, to include no fractures, and that the Veteran was able to resume normal duty after a "couple of days of light duty."  The examiner indicated that this evidence shows that the Veteran's neck injury was a "transient condition known to improve" and that the Veteran, in fact, showed "significant improvement" in that he was found fit for airborne school a few weeks after the injury.  The examiner further noted that there was no objective evidence of chronicity in service, as shown by the Veteran's March 1972 separation examination, which revealed no ongoing chronic neck injury residuals.  

The examiner also acknowledged the Veteran's statements that he sought treatment for a neck condition shortly after service discharge, as well as the Veteran's more recent statement to treatment providers that he injured his neck in service.  However, the examiner noted that during the Veteran's initial VA encounter in December 2006, the Veteran reported chronic lower back pain, but "[t]here was no mention of ongoing [n]eck issues," and that the Veteran first reported chronic neck pain in February 2008.  Therefore, the examiner concluded that "there was nothing suggestive of ongoing chronic neck condition requiring regular follow-up/care" for many years after service.  Finally, the examiner noted that subsequent treatment for a neck condition in September 2008 showed multilevel DJD and complaints of a progression of symptoms, to include upper extremity numbness.  The examiner indicated that this evidence of DJD and the Veteran's new symptom complex at age 45 is "most consistent with natural aging process."  The examiner also noted that the Veteran worked in construction and as an electrician after his discharge from service.  

C. Analysis

As an initial matter, the record shows that the Veteran has been diagnosed with cervical degenerative disc disease and cervical spondylosis.  See September 2015 VA Examination Report.  As such, the Board finds the current disability element is established.  Shedden v. Principi, 381 F.3d 1163, 1167.  Additionally, service treatment records show that the Veteran was treated for a neck injury in April 1971.  As such, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's currently diagnosed neck condition is related to his military service or is of service origin.

The August 2016 VA examiner's opinion is persuasive and probative evidence against the Veteran's claim of service connection for neck condition.  The opinion was based on an examination of the Veteran and review of the claims file, and it is supported by a thorough medical rationale that is fully consistent with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale).  Specifically, the examiner concluded that the Veteran's current neck condition was not related to the in-service neck injury because the sole April 1971 visit for neck pain is the only objective findings of neck problems in service and the Veteran did not endorse any ongoing neck symptoms during his discharge examination in March 1972 and because the first post-service mention of a chronic neck condition was in 2008, over 30 years after service discharge.  

Although the VA examiner emphasized the length of time before the Veteran sought neck treatment after service, this does not render the opinion inadequate.  A VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, as discussed in detail below, the Board finds that the Veteran's lay statements regarding continuity of his neck symptoms are less than credible.  Implicit in the examiner's rationale was that if the Veteran's symptoms had been significant, he would have sought treatment earlier.  Moreover, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, an adequate medical report must rest on correct facts and reasoned medical judgment so as to inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008) (holding, in the context of weighing one medical opinion with another, that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion ... that contributes probative value to a medical opinion").  Overall, the August 2016 opinion was thorough, supported by explanation, and based on examination of the Veteran and review of the claims folder.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported neck symptoms at discharge, post-service treatment records showing an absence of any neck complaints for over 30 years after service, and other evidence showing that the Veteran worked in a physically demanding occupation for over 30 years after service.  There is no contrary medical opinion of record.

The Board acknowledges the Veteran's assertions that his neck condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a neck condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed neck condition is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current neck condition is related to his in-service neck injury.

The Board also acknowledges the Veteran's assertions that he has suffered from neck pain since service.  The Veteran is certainly competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his current neck symptoms, while competent, are not fully credible.  In this regard, the Veteran has made inconsistent and contradictory statements regarding the onset of his current symptoms.  Specifically, in statements during VA examinations, during more recent VA treatment, and during the Board hearing, the Veteran reported that his neck pain has been ongoing since his 1971 injury.  However, during a private new patient evaluation in August 2006, the Veteran reported neck pain since a fall the previous month.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Further, the Veteran's contentions that he has suffered from continuous neck pain symptoms since service are inconsistent with other evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  As detailed above, the first post-service medical evidence of any neck symptoms was during an August 2006 private new patient evaluation, over 30 years after the Veteran's discharge.  The absence of post-service findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous neck symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board also notes that in the intervening years since his discharge from service, the Veteran performed a physically demanding post-service occupation as an electrician.  See generally SSA Records (classifying the Veteran's past relevant work as medium, but performed at the heavy exertional level).

The Board also finds it probative that the Veteran sought treatment for, and reported a history of, multiple physical ailments, including pain of the knees, low back, ankles, hips, and elbows, during regular primary care visits from 2001 to 2006, but he failed to report symptoms of any type of neck pain symptoms.  In fact, during  March 2007 and April 2007 VA new patient screenings, the Veteran reported a primary medical history of chronic lower back pain and he complained of pain in his back, knees, ankles, hips, and elbows, but he specifically denied neck pain.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  
  
It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent with and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic neck symptoms until over 30 years after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

With regard to presumptive service connection, the Board finds that the Veteran's degenerative joint disease (spondylosis) is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331.  However, there is no probative evidence of record that the Veteran's cervical spine arthritis manifested to a compensable degree within one year of the Veteran's discharge from service in 1972.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with arthritis until 2010, over 30 years after service.  Moreover, as noted above, the Board finds that the Veteran has not provided credible testimony that symptoms of arthritis have continued since service discharge.  See Buchanan, 451 F.3d at 1336-37; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current neck condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a neck condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a neck condition, to include degenerative disc disease and cervical spondylosis, is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the remaining issues on appeal.

Acquired Psychiatric Disorder

The Veteran contends that he developed an acquired psychiatric disorder during service.  He asserts that he was a good soldier when he entered service and that his personality "abrupt[ly]" changed after either a blow to the head or a fever he contracted.  See August 2014 Hearing Transcript; October 2009 VA-9.  

Service treatment records do not document any mental health treatment; however, on an April 1971 report of medical history, the Veteran reported a positive response to the question of whether he ever had or had now "nervous trouble of any sort."  In the physician's summary and elaboration it was noted, "generally nervous - hospitalized 1 week."  The Veteran's service treatment records also show that he was treated for headaches due to a head injury in April 1971, a cervical spine injury after a fall in April 1971, and a fever caused by strep throat in May 1971. 

The Veteran's DD-214 indicates that the Veteran was discharged under honorable conditions.  The separation authority and code was Army Regulation (AR) 635-200, SPN 264, which indicates unsuitability, character and behavioral disorders.  

Service personnel records show that the Veteran received rankings of "excellent" for conduct and efficiency for the periods of December 1970 to February 1971 and from February 1971 to April 1971, and that he volunteered to attend airborne school.  Thereafter, on April 23, 1971, the Veteran reported to airborne school.  On May 11, 1971, the Veteran was seen for a fever and sore throat.  The impression was "strep, tonsillitis."  Two days later, it was noted that the Veteran felt better.  Six days later, on May 17, 1971, the Veteran was absent without leave, and received non-judicial punishment.  In July 1971, the Veteran reported to a new unit.  In March 1972, the Veteran received non-judicial punishment for drug use.  In April 1972, the Veteran was court martialed for disobeying an order.  In July 1972, the Veteran was recommended for discharge due to "blatant disrespect for any type of authority and regulations, poor duty performance, and poor attitude towards the military."  An accompanying mental status examination shows that the Veteran had "no significant mental disease."  

Private treatment records show that the Veteran was treated for depression and anxiety in 2004 and 2005.  

VA treatment records show mental health treatment from March 2007 to the present and diagnoses of major depressive disorder and chronic depressive/anxiety disorder.  During an April 2007 VA psychiatry initial assessment, the Veteran reported that he had been depressed "his whole adult life."  An April 2008 VA treatment record shows that the Veteran "discussed history of chronic history of recurring irritability and anger and prior behavioral problem in the service (1 court martial, 2 article 15) prior serious head injury from MVA with extended LOC and hospitalization x 2 weeks which occurred months after discharged from military and ongoing issue on deceased brother and chronic history of anxiety/depression."  

A September 2008 VA treatment record shows that the Veteran recounted an episode in service when he lost consciousness.  He indicated that his father told him that he "was a different person after this, with more impulsive behaviors."  An October 2012 VA treatment record shows that the Veteran reported he received a general discharge from the Army because he did not get along with authority, he hit a sergeant, he disobeyed direct orders, and he was disrespectful.  The Veteran indicated he was diagnosed "as character and behavior disorder."  

The Veteran underwent a VA Mental Disorders examination in September 2015, and he was diagnosed with unspecified depressive disorder.

In January 2016, the Board remanded this claim in order to provide the Veteran with a new VA examination to assess the nature and etiology of his acquired psychiatric disorder.  Specifically, the Board sought an opinion as to whether any currently diagnosed acquired psychiatric disorder, to include major depressive disorder and chronic depressive/anxiety disorder, was incurred in, caused by, or is otherwise related to, the Veteran's military service.  The Board specifically directed the examiner to acknowledge and discuss the Veteran's reports of personality and behavioral changes after suffering a neck/head injury in April 1971 and/or contracting a fever in May 1971.  

The Veteran was afforded a VA examination in January 2017.  The Veteran reported that he had a fever in service that "changed his attitude."  He indicated that he was stationed in Georgia and traveled to Louisiana for the weekend, but was picked up hitchhiking on the interstate and "ended up in jail for a month."  After examination, the examiner diagnosed the Veteran with alcohol use disorder and cannabis use disorder.  The examiner did not offer an opinion as to whether the Veteran's current acquired psychiatric disorder was related to service.  However, in a "note," the examiner indicated that a complaint of "nervousness" alone does not constitute a psychiatric disorder and that "[t]here is no objective evidence linking fever with personality changes."  

The Board finds that the January 2017 examination report is inadequate.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, the examiner did not provide any conclusion regarding whether the Veteran's currently diagnosed acquired psychiatric disorder was incurred in, caused by, or is otherwise related to, the Veteran's military service.  Moreover, the examiner did not adequately discuss the Veteran's reports of behavioral changes in service, which are suggested by the Veteran's service personnel records.  In this regard, while the examiner noted that there is no evidence "linking fever with personality changes," the examiner did not otherwise discuss whether the in-service head and/or neck injury could have caused personality and behavioral changes or whether the in-service fever could have caused behavior changes.  

In light of the foregoing, the Board is required to seek a new opinion.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Stegall v. West, 11 App. 268, 271 (1998).

Headache Disorder

The Veteran contends that he has chronic headaches as the result of a fever he contracted during service.  During the August 2014 hearing, the Veteran testified that he was first diagnosed with migraine headaches in April 1971.  The Veteran also asserted that the strep throat he suffered from in the military caused his migraine headaches, and that he has suffered from headaches since service.

During the Veteran's November 1970 enlistment report of medical history, he did not report a history of frequent or severe headaches, and no headaches were noted on the corresponding examination report.  A March 1971 service treatment record shows that the Veteran complained of a headache.  On April 2, 1971, the Veteran reported a two week history of headaches.  On April 19, 1971, the Veteran complained of a frontal headache.  

During an April 1971 airborne school examination report of medical history, the Veteran reported a positive response to the question of whether he ever had or had now "frequent or severe headaches."  In the physician's summary and elaboration it was noted, "frequent headaches-takes no meds-also had headaches at 16 y.o.-tests neg." 

On a March 1972 discharge report of medical history, the Veteran indicated that he had frequent or severe headaches.  In the physician's summary section, it was noted that the Veteran used to have headaches prior to service with no sequelae.  

Private treatment records from August 2004 show that the Veteran reported severe headaches for three days.  An MRI of the brain showed evidence of an old ischemic stroke in the right frontal lobe.  A September 2004 private treatment record shows that the Veteran reported frontal headaches.  A December 2004 private treatment records shows that the Veteran reported occasional headaches.  

During a May 2007 VA initial psychiatric evaluation, the Veteran reported experiencing headaches.  

The Veteran was afforded a VA examination in September 2015.  The Veteran reported headaches for many years since he was "a kid."  He reported that he hit his head several times; however, he reported no head injury or TBI in active duty with loss of consciousness.  The Veteran also indicated that he no longer has the "blinding migraines" that he had as a teenager.  He reported that for the past 5-10 years, his headaches have changed and that they are now more of a dull ache requiring no medication.  

After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with infrequent tension type headaches.  The examiner opined that "there is no subjective/objective evidence that the Veteran currently suffers from residuals of fever to include the current headache disorder."  The examiner also opined that the Veteran's current tension type headache disorder was less likely than not incurred in or caused by service and is not etiologically related to the headaches noted in service.  Finally, the examiner opined that "[t]he pre-existing headache disorder has resolved without residuals...[t]he claimed current headache disorder, tension type headache, was not present in active military."  The examiner's rationale for all of the opinions was that "[t]here is NO objective evidence of the current tension type headache onset in military service or shortly after discharge from military service." (emphasis in original).  The examiner noted that the Veteran reported that his headaches have changed in the past 5-10 years and opined that the Veteran's current headache disorder is "not [the] same seen in his STR."  

In January 2016, the Board remanded this issue in order to afford the Veteran with a new VA examination to determine the nature, onset, and likely etiology of any and all headache disorders diagnosed proximate to, or during the pendency of, this appeal.  The Board specifically directed the examiner to opine as to whether any headache disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal clearly and unmistakably pre-existed and was not aggravated by the Veteran's service.  The Board also directed that if the examiner could not clearly and unmistakably determine that the Veteran's headache disorder pre-existed military service, or that any preexisting condition was not aggravated in service, the examiner should take as conclusive fact that the Veteran was sound upon service entry and then opine as to whether any headache disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal is related to the Veteran's military service, to include as a residual of a fever or as a residual of a neck injury.

In August 2016, the September 2015 VA examiner reviewed the claims file, but did not examine the Veteran.  The examiner again noted that the Veteran reported that his headaches have changed in the past 5-10 years and opined that the Veteran's current headache condition, "infrequent tension type headaches," was "not same as seen in his STR."  The examiner indicated that "thus onset of his current infrequent tension type headaches dates 30+ years after discharge from military."  The examiner also indicated that, presuming the Veteran's headache disorder pre-existed service, "[t]here is no objective evidence of aggravated [sic] beyond its natural progression."  Finally, the examiner noted that the "weight of peer-reviewed medical literature is against a relationship (cause, effect or aggravation, if any) between the current primary headache condition and claimed conditions "residual of a fever or as a residual of a neck injury."  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the present case, the September 2015/August 2016 examiner based the negative nexus opinions on essentially the same rationale that the Board found lacking in its January 2016 remand.  Once again, the examiner provided no rationale for the opinion that the Veteran's headaches preexisted service.  Additionally, the examiner provided no rationale for the opinion that the Veteran's current headache disorder is not the same seen in the Veteran's STRs.  In fact, the examiner's statements in this regard were essentially identical to the statements in the September 2015 examination report.  Moreover, the opinion is still inadequate because the examiner once again only noted that the Veteran's headaches "changed in the past 5-10 years" without providing an etiology opinion regarding the Veteran's headache condition in the past.  The Court has held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at any time during the pendency of his claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007).  Finally, the Board requested that the Veteran be afforded a new VA examination; however, only an addendum opinion was provided.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's January 2015 directives can occur.

Lastly, as the record reflects that the Veteran receives ongoing VA treatment, any outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal dated from January 2016 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, return the claims file to the January 2017 VA examiner for an addendum opinion as to the etiology of the Veteran's acquired psychiatric disorder.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any acquired psychiatric disorder diagnosed proximate to, or during the pendency of, this appeal (i.e. since 2007), to specifically include major depressive disorder and chronic depressive/anxiety disorder, was incurred in, caused by, or is otherwise related to, the Veteran's military service.

In offering these opinions, the examiner must acknowledge and discuss the Veteran's reports of personality and behavioral changes after suffering a neck/head injury in April 1971 and/or contracting a fever in May 1971, as well as service personnel records suggesting that the Veteran's conduct and behavior changed during service.  The examiner should discuss the relationship between these documented behavioral problems in service and the Veteran's current acquired psychiatric disorder.  The examiner is advised that if an acquired psychiatric disorder had its initial onset in service, the genesis of the disorder is immaterial.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting a history of nervousness, service personnel records documenting behavioral problems and a decline in performance, VA and private treatment records documenting treatment for depression and anxiety, and the Veteran's lay statements regarding the onset and continuity of his psychiatric symptoms.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination from an examiner other than the September 2015/August 2016 VA examiner to determine the nature, onset, and likely etiology of any and all headache disorders diagnosed proximate to, or during the pendency of, this appeal (i.e. since 2007).  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner is requested to provide an opinion as to whether any headache disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal clearly and unmistakably (i.e., highest degree of medical certainty) pre-existed the Veteran's entry onto active duty in November 1970.

(a) If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether any preexisting headache disorder was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.  

If it is found that there is clear and unmistakable evidence that the Veteran's headache disorder existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his/her conclusions.

(b) If, however, the examiner cannot clearly and unmistakably determine that the Veteran's headache disorder pre-existed military service, or that any preexisting condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran was sound on entrance into the military in November 1970.

After presuming such, the examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any headache disorder found to be present and/or diagnosed proximate to or during the pendency of the appeal had its onset during or is otherwise related to the Veteran's military service, to include as a residual of a fever or as a residual of a neck/head injury.  

When providing these opinions, the examiner should consider and discuss the Veteran's service records, VA and private treatment records, and any other relevant information.  The examiner's attention is directed to the November 1970 entrance examination showing no relevant abnormalities, service treatment records from March and April of 1971 showing complaints of headaches, an April 1971 Report of Medical History wherein the Veteran reported a history of frequent headaches, a March 1972 Report of Medical History wherein the Veteran reported frequent headaches, and the lay statements of the Veteran regarding his headache symptoms before, during, and after service.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for EACH opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


